Citation Nr: 1428116	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-08 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a thromboembolism.

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issues were previously remanded by the Board in January 2012 in order to attempt to obtain any outstanding service treatment records.  Additional records were requested and received from the Tenneseee Army National Guard in January 2013.  The Board finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104 -05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no objective evidence of residuals of a thromboembolism.


CONCLUSION OF LAW

Residuals of a thromboembolism were not incurred in or aggravated by active service.  38 U.S.C.A. § 1111, 1131, 1137, 1153 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.304(b), 3.306 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was satisfied by letters dated in March and November 2008, and March 20111.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was also notified of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Though the Veteran indicated additional private treatment from Dr. B., the Veteran also indicated that the physician was deceased and his records are presumed unavailable.  Although VA did not provide the Veteran an examination in regards to his claim for residuals of thromboembolism, the Board finds that a VA examination is not required here as there is no competent medical evidence indicating that the Veteran has current residuals of thromboembolism associated with service (other than right eye blindness which is service-connected), nor has he put forth any description of persistent or recurring symptoms of a current disability.  38 C.F.R. § 3.159.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004) (a VA examination and/or opinion is warranted when there is an indication in the record of competent evidence of a current disability or persistent or recurrent symptoms of a disability).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

The Veteran asserts that a right hand injury in service caused a thromboembolism and resulting residuals.  STRs show the Veteran endured an October 1969 contusion of the thenar muscles.  However, they are negative for any complaints, findings, or treatment for a thromboembolism or residuals.  A February 1999 private treatment records indicate the Veteran had a history of deep vein thrombosis (DVT) in the remote past.  The examiner also noted that the Veteran had a history of a blind spot in his right eye from a blood clot, showered from a DVT.  In a November 2008 letter, the Veteran reported that he injured his right hand on a pop-up flare in service.  It took several weeks to heal and his hand was swollen and black and blue.  Years later, his private physician Dr. B., treated him for a blood clot in this right calf.  The Veteran asserted that his hand injury could have caused his thromboembolism.  A VA problem list printed in February 2009 included a diagnosis of a thromboembolism.  All other post-service VA and private treatment records are negative for any complaints, findings, or treatment for a thromboembolism or residuals.  In addition, although the Veteran has claimed service-connection for residuals of thromboembolism, he has never provided any report as to the nature or history of that disability, to include any description of recurrent or persistent symptoms.  

The Board recognizes that the February 1999 private treatment record indicates the Veteran has a blind spot as a result of DVT, however, the Veteran has already been service connected for this disability as secondary to his service-connected coronary artery disease. 

Based upon review of the evidence above, the Board finds the Veteran's claim for service connection for residuals of a thromboembolism must fail because the medical evidence of record does not indicate a current diagnosis of this condition or current residuals of a past thromboembolism.  Although thromboembolism is listed among a variety of disorders on problem lists in VA treatment records, it is clear that the disorders on that list merely reference past medical conditions.  Those same records contain no evidence of actual treatment of a thromboembolism during the appeal period, nor do that identify anything for which he is seeking treatment as being related to a past thromboembolism.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In addition to the objective evidence discussed above, the Board has considered the written assertions advanced by the Veteran and by his representative, on his behalf.  However, to the limited extent that those assertions are being offered either to establish a diagnosis or nexus between the claimed thromboembolism under consideration and service, such evidence must fail.  Matters of diagnosis and etiology are within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons are not shown to possess the appropriate training and expertise, neither the Veteran nor his representative is competent to provide a probative (persuasive) opinion on the matters upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').  Furthermore, as noted above, the Veteran has not identified any current symptoms or manifestations related to his reported thromboembolism beyond perhaps the eye disorder for which service connection has already been established.

For all the foregoing reasons, the claim for service connection for residuals of a thromboembolism must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.


ORDER

Entitlement to service connection for residuals of a thromboembolism is denied.

REMAND

For his hypertension claim, the Veteran asserts he has hypertension due service-connected diabetes.  The Board notes that a January 2004 VA examination report includes a negative nexus opinion finding that his hypertension is not related to his diabetes.  However, the examiner failed to provide any rationale for the opinion; therefore, the Board finds the opinion is inadequate.  The Board finds a VA additional opinion is necessary in order to obtain a medical opinion supported by a detailed rationale, to include specific facts, evidence, and medical principles relied upon.  38 C.F.R. § 4.2 (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses of any health care providers who have recently treated him for hypertension.  After obtaining any required releases, please associate all relevant records with the Veteran's claims file, to include any further relevant private records not all ready associated with the claims file.  After obtaining all required information and waivers from the Veteran, please associate all relevant records with the Veteran's claims file.

2.  After the above development has been completed, and any relevant records associated with the Veteran's claims file, forward the claims file to an appropriate medical professional for an opinion as to the etiology of the Veteran's hypertension.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the opinion should note that the claims file was reviewed.

Based upon a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed hypertension was caused by or incurred in active service or service-connected disability, to specifically include diabetes.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  Then, readjudicate the Veteran's claim.  If any claim remains denied, the Veteran should be provided with a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, including as provided below, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


